In an action for the return of a payment made on account of the purchase price of a parcel of real property and for the reasonable value of title examination, the appeal is from an order denying appellant’s motion for summary judgment striking out respondent’s answer and granting her cross motion for summary judgment dismissing the complaint, and from the judgment entered thereon dismissing the complaint. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Ughetta and Kleinfeld, JJ., concur; Murphy, J., concurs in the affirmance of the order denying appellant’s motion but dissents from the affirmance of the order granting respondent’s cross motion and the affirmance of the judgment dismissing the complaint and votes to modify the order by striking therefrom the provision granting respondent’s cross motion and by substituting therefor a provision denying that motion and, as so modified, votes to affirm the order, and to vacate the judgment, with the following memorandum: The record presents triable issues of fact (New York Investors v. Manhattan Beach Bathing Parks Corp., 256 N. Y. 162; Eastman v. Horne, 205 N. Y. 486; Gilchrest House v. Guaranteed Tit. & Mtge. Co., 277 App. Div. 788). Beldock, J., not voting.